Citation Nr: 1419253	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1978 to January 1987. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Montgomery, Alabama RO has jurisdiction of the appeal.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record, if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a currently-diagnosed disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established in-service event, injury, or disease.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Post-service treatment records reflect that the Veteran has wedging of the vertebral bodies of the thoracic spine, consistent with old compression fractures; the Veteran also has narrowing of the intervertebral disc spaces of the cervical spine.  See March 2010 Imagesouth Greystone X-ray reports.  Therefore, the Board finds that the Veteran has a current upper back disability. 

As to the in-service injury, at the April 2013 Board hearing, the Veteran testified that his upper back problems are related to an automobile accident that took place during service in 1981.  Service treatment records confirm that the Veteran was involved in an automobile accident in 1981 and, as a result, he received treatment for a head injury; however, the Veteran was not treated for any back problems as a result of this accident.  Service treatment records also show that the Veteran was treated for a muscle strain of the mid-back in February 1979.  

Regarding the relationship between the current disability and service, the United States Court of Appeals for Veterans Claims has indicated that it is a low threshold to establish this element, and only requires that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon, 20 Vet. App. at 83.  The Veteran has testified that his upper back disability is related to the in-service automobile accident.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that a medical examination should be undertaken to determine the etiology of the Veteran's upper back disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's upper back disability.  The claims file, along with a copy of this REMAND, should be made available to the examiner for review.  The examiner should review the entire claims file.

Then, the VA examiner should provide an opinion, based on the available evidence of record, as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's upper back disability was incurred in or is otherwise related to the in-service automobile accident and/or the February 1979 muscle strain of the mid-back.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for the opinion provided with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements.

2. After all necessary development is accomplished, readjudicate the claim of service connection for the upper back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



